Case 8:20-cv-00124-SPF Document 23 Filed 03/08/21 Page 1 of 13 PageID 620




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 DEBRA JACKSON,

               Plaintiff,

 v.                                                  Case No. 8:20-cv-124-T-SPF

 ANDREW M. SAUL,
 Commissioner of the Social
 Security Administration,

               Defendant.
                                            /

                                          ORDER

        Plaintiff seeks judicial review of the denial of her claim for period of disability and

 disability insurance benefits (“DIB”).     As the Administrative Law Judge’s (“ALJ”)

 decision was based on substantial evidence and employed proper legal standards, the

 Commissioner’s decision is affirmed.

        I.     Procedural Background

        Plaintiff filed an application for period of disability and DIB (Tr. 180-83). The

 Commissioner denied Plaintiff’s claims both initially and upon reconsideration (Tr. 76-

 86, 102). Plaintiff then requested an administrative hearing (Tr. 116-17). Per Plaintiff’s

 request, the ALJ held a hearing at which Plaintiff appeared and testified (Tr. 32-75).

 Following the hearing, the ALJ issued an unfavorable decision finding Plaintiff not

 disabled and denied Plaintiff’s claims for benefits (Tr. 10-17). Plaintiff requested review

 from the Appeals Council, which the Appeals Council denied (Tr. 1-6). Plaintiff then
Case 8:20-cv-00124-SPF Document 23 Filed 03/08/21 Page 2 of 13 PageID 621




 timely filed a complaint with this Court (Doc. 1). The case is now ripe for review under

 42 U.S.C. §§ 405(g) and 1383(c)(3).

        II.     Factual Background and the ALJ’s Decision

        Plaintiff was born on March 24, 1956 and was 59 years old on her alleged onset

 date of November 1, 2015 (Tr. 34).         Plaintiff claimed disability due to peripheral

 neuropathy (Tr. 226). She dropped out of high school in the tenth grade and has past

 work experience as a cashier, a veterinary technician, a secretary at an auto body shop, a

 housekeeper at a rehabilitation facility, and a cook at a restaurant inside a bowling alley

 (Tr. 34-39).

        Plaintiff testified she was in pain every day at work because of her diabetic

 neuropathy (Tr. 44). Eventually, the pain became “unbearable.” (Tr. 46). Her feet hurt

 so much it was hard to walk: “The burning and the – it feels like I’m walking on sand. I

 don’t know how else to explain that. It – you know, when you go to the beach and you

 have the sand on your feet, and then put your shoes back on, and you have that grit?” (Tr.

 53). She also has degenerative joint disease in her shoulders and carpal tunnel syndrome

 (Tr. 55). While a cashier at Save-A-Lot grocery store – her most recent job – the pain was

 so bad, she had to steel herself to pick up gallon jugs of milk and 24-packs of bottled water

 to scan (Tr. 55-56).

        Plaintiff wears special shoes due to foot pain (Tr. 52). She testified she can stand

 for only 20 minutes at a time, and the burning in her feet keep her from walking more than

 around the house (Tr. 52-53). She wakes up in pain at night and hangs her feet over the

 side of the bed when sleeping because it hurts for them to touch the bed (Tr. 59-61).



                                              2
Case 8:20-cv-00124-SPF Document 23 Filed 03/08/21 Page 3 of 13 PageID 622




 Plaintiff lives alone and cooks basic meals, drives, grocery shops, and does household

 chores without assistance (Tr. 244-50).

        In rendering his December 21, 2018 administrative decision, the ALJ concluded

 that Plaintiff met the insured status requirements through June 30, 2022 (her date last

 insured, or “DLI,” for DIB purposes) and had not engaged in substantial gainful activity

 since November 1, 2015, her alleged onset date (Tr. 12). After conducting a hearing on

 June 26, 2018, and reviewing the evidence of record, the ALJ determined Plaintiff had the

 severe impairments of diabetes mellitus, neuropathy, osteoarthritis, and obesity (Id.).

 Notwithstanding these impairments, the ALJ determined Plaintiff did not have an

 impairment or combination of impairments that met or medically equaled one of the listed

 impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (Tr. 14).

        The ALJ concluded Plaintiff retained the residual functional capacity (“RFC”) to

 perform a restricted range of light work. Specifically,

        The claimant remains able to lift and/or carry no more than 20 pounds
        occasionally and 10 pounds frequently. The claimant can stand and/or walk a
        total of 6 hours in an 8-hour workday, and sit for 6 hours in an 8-hour workday.
        The claimant can push and/or pull limited to the weights given above. The
        claimant can no more than occasionally climb, balance, and crawl, but never
        climb ladders, ropes, or scaffolds. The claimant must avoid concentrated
        exposure to hazardous machinery and unprotected heights.

 (Id.). In formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective complaints

 and determined that, although the evidence established the presence of underlying

 impairments that reasonably could be expected to produce the symptoms alleged,

 Plaintiff’s statements as to the intensity, persistence, and limiting effects of her symptoms

 were not entirely consistent with the medical evidence and other evidence (Tr. 15-16).



                                              3
Case 8:20-cv-00124-SPF Document 23 Filed 03/08/21 Page 4 of 13 PageID 623




        Considering Plaintiff’s impairments and the assessment of a vocational expert

 (“VE”), the ALJ determined Plaintiff could perform her past relevant work as a short order

 cook and a sales clerk (Tr. 16). The ALJ found Plaintiff not disabled (Tr. 17).

        III.   Legal Standard

        To be entitled to benefits, a claimant must be disabled, meaning he or she must be

 unable to engage in any substantial gainful activity by reason of any medically

 determinable physical or mental impairment which can be expected to result in death, or

 which has lasted or can be expected to last for a continuous period of not less than twelve

 months. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A “physical or mental impairment”

 is an impairment that results from anatomical, physiological, or psychological

 abnormalities, which are demonstrable by medically acceptable clinical and laboratory

 diagnostic techniques. 42 U.S.C. §§ 423(d)(3), 1382c(a)(3)(D).

        The Social Security Administration, to regularize the adjudicative process,

 promulgated the detailed regulations currently in effect. These regulations establish a

 “sequential evaluation process” to determine whether a claimant is disabled. 20 C.F.R.

 § 404.1520. If an individual is found disabled at any point in the sequential review, further

 inquiry is unnecessary. 20 C.F.R. § 404.1520(a). Under this process, the ALJ must

 determine, in sequence: whether the claimant is currently engaged in substantial gainful

 activity; whether the claimant has a severe impairment, i.e., one that significantly limits

 the ability to perform work-related functions; whether the severe impairment meets or

 equals the medical criteria of 20 C.F.R. Part 404 Subpart P, Appendix 1; and whether the

 claimant can perform his or her past relevant work. If the claimant cannot perform the



                                              4
Case 8:20-cv-00124-SPF Document 23 Filed 03/08/21 Page 5 of 13 PageID 624




 tasks required of his or her prior work, step five of the evaluation requires the ALJ to

 decide if the claimant can do other work in the national economy in view of his or her

 age, education, and work experience. 20 C.F.R. § 404.1520(a). A claimant is entitled to

 benefits only if unable to perform other work. Bowen v. Yuckert, 482 U.S. 137, 140-42

 (1987); 20 C.F.R. § 404.1520(g).

        A determination by the Commissioner that a claimant is not disabled must be

 upheld if it is supported by substantial evidence and comports with applicable legal

 standards. See 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “such relevant

 evidence as a reasonable mind might accept as adequate to support a conclusion.”

 Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305

 U.S. 197, 229 (1938) (internal quotation marks omitted)); Miles v. Chater, 84 F.3d 1397,

 1400 (11th Cir. 1996).    While the court reviews the Commissioner’s decision with

 deference to the factual findings, no such deference is given to the legal conclusions.

 Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994) (citations

 omitted).

        In reviewing the Commissioner’s decision, the court may not re-weigh the evidence

 or substitute its own judgment for that of the ALJ even if it finds that the evidence

 preponderates against the ALJ’s decision. Bloodsworth v. Heckler, 703 F.2d 1233, 1239

 (11th Cir. 1983). The Commissioner’s failure to apply the correct law, or to give the

 reviewing court sufficient reasoning for determining that he or she has conducted the

 proper legal analysis, mandates reversal. Keeton, 21 F.3d at 1066. The scope of review is

 thus limited to determining whether the findings of the Commissioner are supported by



                                            5
Case 8:20-cv-00124-SPF Document 23 Filed 03/08/21 Page 6 of 13 PageID 625




 substantial evidence and whether the correct legal standards were applied. 42 U.S.C. §

 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002).

        IV.    Analysis

        Plaintiff argues the ALJ’s finding that her jobs at Save-A-Lot and Pinchasers

 restaurant were past relevant work is not supported by substantial evidence for two

 reasons. First, Plaintiff contends she did not earn enough for the jobs to qualify as

 substantial gainful activity (“SGA”), a requirement for past relevant work. Second, the

 ALJ classified Plaintiff’s Pinchasers job as a short order cook (a light exertion job), but

 Plaintiff argues she was really a fast-food cook (a medium exertion job).             The

 Commissioner counters that Plaintiff earned enough at both jobs for the ALJ to classify

 them as past relevant work and that Plaintiff has not met her burden of demonstrating the

 ALJ improperly classified the Pinchasers job.         After considering the evidence, the

 undersigned agrees with the Commissioner that substantial evidence supports the ALJ’s

 decision that Plaintiff’s sales clerk job was past relevant work.

        To backtrack, at step four of the sequential evaluation process, the ALJ must

 determine the claimant’s RFC and ability to perform past relevant work. Phillips v.

 Barnhart, 357 F.3d 1232, 1238 (11th Cir. 2004). A claimant is not disabled if he or she can

 perform her past relevant work, defined as work done within the last 15 years that

 constituted SGA and lasted long enough for the claimant to learn the work. See 20 C.F.R.

 § 404.1560(b)(1); see also Eyre v. Comm’r of Soc. Sec., 586 F. App’x 521, 523-24 (11th Cir.

 2014) (per curiam). SGA is “work activity that is both substantial and gainful.” 20 C.F.R.

 § 404.1572. Substantial work activity involves “doing significant physical or mental



                                               6
Case 8:20-cv-00124-SPF Document 23 Filed 03/08/21 Page 7 of 13 PageID 626




 activities. Your work may be substantial even if it is done on a part-time basis or if you

 do less, get paid less, or have less responsibility than when you worked before.” 20 C.F.R.

 § 404.1572(a). Gainful work activity is work done “for pay or profit.” 20 C.F.R. §

 404.1572(b).

        The Commissioner relies on certain guides to determine if a claimant is engaged in

 SGA, including the claimant’s work, how well she performed, how much time she spent

 at work, and whether her work was done under special conditions or in a sheltered

 workshop. 20 C.F.R. § 404.1573. 1 A chief consideration in determining whether prior

 work was SGA is a claimant’s earnings. 20 C.F.R. § 404.1574(a)(1); Green v. Comm’r of

 Soc. Sec., 555 F. App’x 906, 908 (11th Cir. 2014). “The ALJ ordinarily will consider that

 the claimant either was or was not engaged in substantial gainful activity if her average

 monthly earnings are above or below a certain amount established by the Social Security

 Administration’s earnings guidelines.” Eyre, 586 F. App’x at 524 (citations omitted).

 When a claimant’s income is above the SGA monthly earnings threshold, a presumption

 arises that the claimant engaged in SGA. See Hornung v. Saul, No. 3:19-cv-166-MCR-

 HTC, 2020 WL 5260786, at *7 (N.D. Fla. Aug. 6, 2020).

        But earnings are not dispositive. Even if a plaintiff’s monthly earnings fall below

 the guidelines, if other evidence indicates that a plaintiff engaged in SGA, the ALJ can

 “consider other information, including whether the work performed was ‘comparable to



 1
   Special work conditions may consist of receiving assistance from other employees,
 permission to take frequent rest breaks, and permission to work at a lower standard of
 productivity. 20 C.F.R. § 404.1573(c). Work done under special conditions can still
 constitute SGA. See 20 C.F.R. §§ 404.1573(c), 404.1574(a)(1), (a)(3), (b)(2).


                                             7
Case 8:20-cv-00124-SPF Document 23 Filed 03/08/21 Page 8 of 13 PageID 627




 that of unimpaired people in [the claimant’s] community who [were] doing the same or

 similar occupations as their means of livelihood, taking into account the time, energy,

 skill, and responsibility involved in the work.’” Eyre, 586 F. App’x at 524 (quoting 20

 C.F.R. §§ 404.1574(b)(3)(ii)(A), 416.974(b)(3)(ii)(A)).

        The regulations also provide guidance on how to average a claimant’s earnings:

 “we will average any earnings you make during the month you file for benefits and any

 succeeding months to determine if you are doing [SGA].” 20 C.F.R. § 404.1574a(a).

 Additionally, “[e]arnings are generally averaged over the actual period of time in which

 work was performed.” SSR 83-35, 1983 WL 31257, at *1-3 (Jan. 1, 1983) (providing

 example of claimant with reported earnings from January to August and identifying the

 “actual period of work involved” as “the 8-month period from January through August,”

 not 12 months). For work after January 1, 2001, earnings show SGA if they “average

 more than the larger of: (A) [t]he amount for the previous year, or (B) [a]n amount

 adjusted for national wage growth, calculated by [a set formula].”          20 C.F.R. §

 404.1574(b)(2)(ii). The SSA publishes the adjusted wage amounts in a chart and through

 the      Program        Operations        Manual          System     (“POMS”).        See

 https://www.ssa.gov/apps10/poms.nsf/lnx/0410505015; POMS DI 10501.015.                For

 example, the monthly amount to show SGA for a non-blind claimant in 2015 was $1,090;

 in 2016 the amount was $1,130; and in 2017, the amount was $1,170. Id.

        The claimant bears the burden of demonstrating that prior work experience was

 not “past relevant work.” Barnes v. Sullivan, 932 F.2d 1356, 1359 (11th Cir. 1991) (“[T]he

 claimant bears the burden of showing that certain work experience is not past relevant



                                              8
Case 8:20-cv-00124-SPF Document 23 Filed 03/08/21 Page 9 of 13 PageID 628




 work.”). Even though the burden lies with Plaintiff, the ALJ must consider all the duties

 of Plaintiff’s past relevant work and evaluate Plaintiff’s ability to perform that work despite

 her impairments. Levie v. Comm’r of Soc. Sec., 514 F. App’x 829, 831 (11th Cir. 2013).

        Plaintiff argues she did not earn enough at her Save-A-Lot job for it to qualify as

 SGA. If the job is not SGA at step one, Plaintiff’s argument goes, the ALJ cannot consider

 it past relevant work at step four. After all, to be past relevant work, the job must be SGA,

 performed within the last 15 years, and last long enough for the claimant to learn the work.

 See 20 C.R.F. § 404.1560(b)(1). Plaintiff emphasizes the ALJ’s step one finding that “[t]he

 claimant worked part-time through much of 2017, but her earnings did not rise to the level

 of substantial gainful activity.” (Tr. 12). The Commissioner contends Plaintiff conflates

 steps one and four, and the undersigned agrees.

        Plaintiff worked at Save-A-Lot from August 2015 (before her November 2015

 onset date) to April 2016 and earned a total of $12,656.70 during that time (Tr. 186-87,

 251, 255). 2 Plaintiff’s Save-A-Lot earnings break down as follows: from August through

 December 2015 she earned $5,074.18, and from January through April 2016 she earned

 $7,622.52 (Id.). According to the Commissioner, Plaintiff’s monthly earnings over this

 nine-month period average $1,410.74, an amount that exceeds the SGA level for 2015

 ($1,090 per month) and 2016 ($1,130 per month) (Doc. 22 at 14). The Commissioner’s

 method of averaging Plaintiff’s earnings is not consistent with SSR 83-35, however. The

 guidance states: “When an individual works over a period of time during which the SGA



 2
    Although Plaintiff’s earnings records show she earned $1,630.42 at Save-A-Lot in 2017,
 it is not clear which months in 2017 she worked (Tr. 198).


                                               9
Case 8:20-cv-00124-SPF Document 23 Filed 03/08/21 Page 10 of 13 PageID 629




 level changes, earnings are not averaged over the entire period of work involved; rather,

 they are averaged over each period for which a different SGA level applies.” SSR 83-35,

 1983 WL 31257, at * 4. So, averaging Plaintiff’s 2015 earnings over the five months she

 worked – August through December – Plaintiff’s monthly earnings averaged $1,014.84,

 below the 2015 SGA level ($1,090). On the other hand, Plaintiff’s 2016 monthly earnings

 from Save-A-Lot averaged $1,905.63, well above the 2016 SGA level ($1,130). See id.

 (explaining that “the same work for the same earnings” may no longer be SGA because

 the SGA earnings levels change year-to-year). Plaintiff does not rebut the presumption

 that her work in 2016 at Save-A-Lot was SGA. 3

        Interestingly, based on Plaintiff’s earnings, the ALJ found that Plaintiff’s sales clerk

 work performed after her onset date was not SGA for purposes of step one (Tr. 12). This

 error was harmless, because correcting it would not change the ALJ’s decision. See

 Caldwell v. Barnhart, 261 F. App’x 188, 190 (11th Cir. 2008) (citing Diorio v. Heckler, 721

 F.2d 726, 728 (11th Cir. 1983)) (“When, however, an incorrect application of the

 regulations results in harmless error because the correct application would not contradict

 the ALJ’s ultimate findings, the ALJ’s decision will stand.”). The ALJ proceeded past

 step one, ultimately finding at step four that Plaintiff retains the RFC to perform her past

 relevant work as a sales clerk. The ALJ consulted a VE, whose testimony that a

 hypothetical individual with Plaintiff’s RFC could return to her past work as a sales clerk

 the ALJ relied on (Tr. 16-17, 67-71). See 20 C.F.R. § 404.1560(b)(2); Simpson v. Comm’r of


 3
   Plaintiff does not contend she did not work at Save-A-Lot long enough to learn the job
 of sales clerk or that her work there was more than 15 years before her onset date, the
 other elements of past relevant work. See 20 C.F.R. § 404.1560(b)(1).


                                              10
Case 8:20-cv-00124-SPF Document 23 Filed 03/08/21 Page 11 of 13 PageID 630




 Soc. Sec., 423 F. App’x 882, 884-85 (11th Cir. 2011). Plaintiff did not challenge the VE’s

 qualifications or testimony and did not challenge her RFC or the hypothetical question

 the ALJ posed to the VE. Under these circumstances, Plaintiff has not met her burden of

 demonstrating that her sales clerk job was not past relevant work.

        Plaintiff’s next argument regarding her job at Pinchasers is two-fold: one, she

 maintains she did not perform the job at the SGA level; and two, she contends she

 performed the Pinchasers job as a fast-food cook, not a short order cook (Doc. 22 at 6-9).

 The undersigned agrees with the first part of Plaintiff’s argument but finds no basis for

 remand. Plaintiff testified she worked at Pinchasers for “almost a year” in 2006 and 2007,

 and she worked just a few hours a week (Tr. 39). In her function report, however, she

 wrote she worked at Pinchasers for 40 hours per week, eight hours per day (Tr. 251, 255).

 Earnings records indicate she earned $3,801.13 at Pinchasers in 2006, and $7,964.85 at

 the restaurant in 2007 (Tr. 186-87). Under the Commissioner’s method of adding up total

 wages earned at a job and dividing by the number of months worked to find average

 monthly earnings, Plaintiff averaged $980 per month at Pinchasers, above SGA-level for

 both 2006 ($860) and 2007 ($900). But as explained above, under these circumstances this

 method does not average Plaintiff’s earnings “over each period for which a different SGA

 level applies,” as required by SSR 83-35, because her work spanned two calendar years.

        Aside from Plaintiff’s guess that she worked at Pinchasers for “about a year,” (Tr.

 39) the record does not contain information regarding when Plaintiff started working at

 Pinchasers in 2006 or when she stopped working there in 2007. Without this information,

 the ALJ could not calculate her earnings across SGA earnings levels, as the regulations



                                            11
Case 8:20-cv-00124-SPF Document 23 Filed 03/08/21 Page 12 of 13 PageID 631




 require. But, again, this error is harmless. The ALJ found Plaintiff capable of performing

 her past relevant job as a sales clerk, a finding supported by substantial evidence, as

 explained above.

         Plaintiff’s related argument that she was a fast-food cook at Pinchasers rather than

 a short order cook is without merit. She argues she could not return to work as a fast-food

 cook, a medium exertion occupation, because the ALJ determined she only has the RFC

 for light work (Doc. 22 at 8-10). But the VE classified Plaintiff’s Pinchasers job as a short

 order cook after weighing Plaintiff’s testimony about her job duties, her work history

 reports, and the DOT (Tr. 17, 67-68). Plaintiff did not challenge the VE’s testimony or

 qualifications or the ALJ’s RFC determination. Additionally, Plaintiff wrote in her work

 history report that she did not have to lift more than 10 pounds at Pinchasers (indicative

 of a light exertion job) (Tr. 251, 255), and she testified she cleaned tables, ran the snack

 bar, served breakfast, and ran the cash register, all duties of a short order cook (Tr. 40-41).

 See 20 C.F.R. § 404.1567(b); DOT § 313.374-014, 1991 WL 672717 (short order cook).

        On this record, the ALJ’s step four findings are supported by substantial evidence,

 and Plaintiff’s argument fails. Accordingly, after consideration, it is hereby

        ORDERED:

          1. The Commissioner’s decision is affirmed.




                                               12
Case 8:20-cv-00124-SPF Document 23 Filed 03/08/21 Page 13 of 13 PageID 632




         2. The Clerk is directed to enter final judgment in Defendant’s favor and close

 the case.

        ORDERED in Tampa, Florida, on March 8, 2021.




                                           13
